Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 22-41 are pending in the Claim Set filed 9/23/2021.
Herein, claims 22-41 are for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 30-32 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 30-32 and 39-41 are unclear as to what subject matter these claims are directed and therefore encompass. 
For example, claim 30 recites: The method of claim 22, wherein R4 is selected from the group consisting of phenylethynyl, naphthalene ethynyl, carbazole ethynyl and fluorenyl ethynyl. 
However, the subject matter of claim 22 does not include a specific triplet sensitizer chemical structure that has an R4 group. 
For example, claim 39 recites: The method of claim 23, wherein R4 is selected from the group consisting of phenylethynyl, naphthalene ethynyl, carbazole ethynyl and fluorenyl ethynyl. 
However, the subject matter of claim 23 does not include a specific triplet sensitizer chemical structure that has an R4 group. 
Similarly, for claims 31-32 and 40-41, the subject matter of these claims is directed to claims 22 and 23, respectively, of which claims 22 and 23 do not include a specific triplet sensitizer chemical structure that has R groups.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-28 and 33-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al (Anticancer Drug Release from a Mesoporous Silica Based Nanophotocage Regulated by Either a One- or Two-Photon Process, JACS, p. 10645, 2010) in view of Wu et al (Organic Triplet Sensitizer Library Derived from a Single Chromophore (BODIPY) with Long-Lived Triplet Excited State for Triplet_Triplet Annihilation Based Upconversion, JOC, p.7056, 2011).
Regarding claims 22-28 and 33-37,
Lin teaches an anticancer drug delease from a mesoporous silica based nanophotocage regulated by either a one- or two-photon process (Title), wherein a mesoporous silica nanoparticle (MSN) based drug delivery system (DDS) is provided for regulated anticancer drug release upon the irradiation of either one- or two photon excitation, wherein coumarin is grafted onto the MSN to act as a phototrigger (i.e., photolabel molecule) for the release of a drug bound to a coumarin moiety, wherein external light manipulations comprising changing irradiation wavelength, intensity, and time can regulate the release of an anticancer drug precisely, wherein biological studies in vitro suggested that the drug carrier effectively delivers an anticancer drug into intracellular environs to promote the drug action to kill the cancer cells upon irradiation (Abstract). Further, Lin teaches that surface-functionalized MSNs have good biocompatibility, cellar uptake property, and efficient photoregulated drug release provides great benefit for controlled release in vivo biomedical applications (Abstract; Scheme 1, p.10645, right column). Lin teaches mesoporous silica nanoparticles (MSN) are excellent carriers for drug delivery due to superior properties of mesoporous structure and good biocompatibility (p.10645, left col.).
Lin teaches a mesoporous silica nanoparticle photoresponsive drug delivery system (DDS) (i.e., MSN-based nanophotocaged DDS) wherein a drug is uncaged by external precise manipulations under two-photon near-infrared (NIR) excitation at 800 nm (p.10645, left col.; Scheme 1), wherein NIR sensitivity is achieved by incorporation of 7-amino-courmarin chromophore having a sufficiently high two-photon absorption cross section, of which is grafted onto the MSN as a phototrigger to uncage a bound anticancer drug chlorambucil (p.10645, right col. Top), particularly, 7-amino-courmarib (CD) is modified with anticancer drug chlorambucil or pure coumarin of which is grafted onto the surface of aminopropyl-functionalized MSN nanoparticles (AP-MSN) (i.e., 130 nm) to provide functionalized MSN materials comprising a surface attached coumarin-chlorambucil drug moiety (CD-MSN) (p.10645, right col.; Scheme 1). Furthermore, Lin teaches that the time courses of the drug (e.g., anticancer drug chlorambucil) release under photolysis at both 420 nm visible light (Figure 1a) and two-photon 800 nm NIR light (Figure 1b), wherein both of these photolytic processes progressed effectively (p.10646, left col,). Moreover, Lin teaches that precise control of the photolytic release of the drug chlorambucil (Figure 1a), wherein the results indicated that the CD-MSN based DDS could precisely control drug release by manipulating external light intensity, irradiation wavelength, and time. Furthermore, Lin teaches that these results suggest that it may be possible to precisely release varied anticancer drugs containing -COOH, -NH2, -OH, -SH groups both in vitro and in vivo. 
In summary, Lin teaches a photoresponsive drug delivery system comprising amino-propyl-functionalized mesoporous silica nanoparticles comprising surface grafted coumarin derivatized with an anticancer drug such as chlorabucil wherein the anticancer drug release is precisely controlled by manipulating external light intensity, irradiation wavelength, and time, wherein it is possible to precisely release varied anticancer drugs containing -COOH, -NH2, -OH, -SH groups both in vitro and in vivo, wherein the surface functionalized MSN nanoparticles are efficiently endocytosed by mammalian cells.
Thus, in view of the teachings of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for delivery of a bioactive agent to a target site, comprising administering to a subject in need thereof a biocompatible nanoparticle comprising amino-functionalized mesoporous silica nanoparticles comprising surface attached coumarin-chlorambucil moiety wherein the coumarin-chlorambucil moiety acts as phototrigger (i.e., photolabile molecule) that upon excitation by radiation effectively releases the anticancer drug chlorambuticil, of which may further be provided to precisely release varied anticancer drugs containing -COOH, -NH2, -OH, -SH groups both in vitro and in vivo having a reasonable expectation of success. Moreover, Lin teaches that surface-functionalized MSNs are efficiently endocytosed by mammalian cells (p.10646).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for treating tumor or cancer, comprising administering to a subject in need thereof a biocompatible nanoparticle comprising amino-functionalized mesoporous silica nanoparticles comprising surface attached coumarin-chlorambucil moiety wherein the coumarin-chlorambucil moiety acts as phototrigger (i.e., photolabile molecule) that upon excitation by radiation effectively releases the anticancer drug chlorambucil, in view of the teachings of Lin. Furthermore, Lin teaches that an excellent photoresponsive drug delivery system (DDS) should process the properties of zero-premature release, near-infrared (NIR) light excitation, clean photolysis without side products, and external precise manipulations, wherein the aim of NIR irradiation is to avoid the cytotoxic effects of UV light whose intensity attenuates quickly in tissue (p.10645, left col.).
Lin differs from the claims in that the document does not teach a triplet photosensitizer molecule and an emitter molecule, wherein each of the triplet photosensitizer and emitter molecules is an organic molecule and comprises no metallic elements; the triplet photosensitizer is excited by a light in red region of about 500 nm to about 600 nm or far red region of about 600 nm to about 700 nm causing an emission by the emitter molecule in the deep blue region of about 410 nm
to about 550 nm; and a photolabile molecule comprising a biologically active agent, wherein the
biologically active agent is releasable upon absorption of the emission by the emitter molecule.
However, Wu cures the deficiencies. 
Wu teaches an upconversion composition comprising an organic triplet photosensitizer molecule B-7 (e.g., BODIPY derivative) and an organic emitter molecule: 1CBPEA, (e.g. phenylantracene derivative) (Abstract; Scheme 1 on page 7058; See entire document), chemical structures shown below:

    PNG
    media_image1.png
    249
    404
    media_image1.png
    Greyscale


wherein the composition is characterized by an upconversion upon excitation in the red region of about 500 nm to about 600 nm or far red region of about 600 nm to about 700 nm with an emission in the deep blue region of about 410 nm to about 550 nm, wherein each of the triplet photosensitizer and emitter molecules comprises no metallic elements. Also, the normal desire of scientists or artisans to improve upon what is already generally known would provide sufficient motivation to substitute phenylantracene for the phenylantracene derivative (ICBPEA) as taught by Wu to best achieve a desired goal having a reasonable expectation of success. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
Further, Wu teaches significant uocoversion was observed in solution and in polymer films (page 7061 to page 7062). Additionally, Wu teaches that triplet sensitizers for TTA upconversion comprising transition metal complexes sensitizers, e.g., Ru(II) polyimine complexes, are usually toxic and not cost-efficient (p.7056, right col.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide triplet photosensitizer and emitter molecules is an organic molecule and comprises no metallic elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lin directed to a photoresponsive drug delivery system comprising amino-propyl-functionalized mesoporous silica nanoparticles comprising surface grafted coumarin derivatized with an anticancer drug such as chlorabucil wherein the anticancer drug release is controlled by an external light source to include an upconversion composition comprising an organic triplet photosensitizer molecule B-7 (e.g., BODIPY derivative) and an organic emitter molecule: 1CBPEA, (e.g. phenylantracene derivative) (Abstract; Scheme 1 on page 7058; See entire document), chemical structures shown below:

    PNG
    media_image1.png
    249
    404
    media_image1.png
    Greyscale


wherein the composition is characterized by an upconversion upon excitation in the red region of about 500 nm to about 600 nm or far red region of about 600 nm to about 700 nm with an emission in the deep blue region of about 410 nm to about 550 nm, wherein each of the triplet photosensitizer and emitter molecules comprises no metallic elements as taught by Wu. One skilled in the art would have been motivated to do so to avoid using transition metal complexes sensitizers that are toxic and not cost-efficient and exposing the subject to UV radiation. 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Wu and Lin, as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 11078217 (herein ‘817).
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘525 claims are directed to common subject matter. 
Instant Claims are directed to a method for delivery of a bioactive agent to a target site, comprising administering to a subject in need thereof a biocompatible nanoparticle comprising a triplet photosensitizer molecule and an emitter molecule, however, the triplet photosensitizer recited in Instant Claims is identical to the triplet photosensitizer that is claimed in the ‘817 Patent in claim 6 of which is directed to a biocompatible delivery system. Thus, it would have been obvious to provide a method for delivery of a bioactive agent to a target site wherein the same triplet photosensitizer molecule is claimed in a nanoparticle delivery system of the claims of U.S. Patent No. 11078217 (herein ‘817).
Accordingly, it would have been prima facie obvious to one of skill in the art to provide a method for delivery of a bioactive agent to a target site as claimed in Instant Claims in view the claimed subject matter in the claims of U.S. Patent No. 11078217 (herein ‘817) while having a reasonable expectation of success.


Conclusions
Claims 22-41 are rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626